         Case 1:18-cv-01556-TSC Document 28 Filed 07/29/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    |
BUZZFEED INC.,                      |
                                    |
                Plaintiff,          |
                                    |
           v.                       |                Civil Action No. 18-1556 (TSC)
                                    |
U.S. DEPARTMENT OF JUSTICE, et al., |
                                    |
                Defendants.         |
                                    |

                      MOTION TO AMEND BRIEFING SCHEUDLE

       Defendants U.S. Department of Justice (“DOJ”) and Federal Bureau of Prisons (“BOP”)

(collectively, “Defendants”), by and through undersigned counsel, respectfully request an

extension of time, up to and including July 31, 2019, in which to file their reply brief in support

of their motion to dismiss. In support of this motion, Defendants state the following:

BACKGROUND

1.     Plaintiff Buzzfeed Inc. filed its Complaint (ECF No. 1) pursuant to the Freedom of

       Information Act (“FOIA”).

2.     On May 17, 2019, Defendants filed their Motion to Dismiss the Complaint. [ECF No. 26].

3.     On June 28, 2019, Plaintiff filed its Opposition to Defendant’s Motion to Dismiss [ECF

       No. 27].

4.     Defendants’ reply brief is due on Monday, July 29, 2019.

5.     Undersigned counsel has been out of the office and receiving medical treatment since

       Monday, July 15, 2019; this has made it difficult for counsel to work on the reply brief and

       confer with Agency counsel and the Deputy Chief who is assigned to this matter.
         Case 1:18-cv-01556-TSC Document 28 Filed 07/29/19 Page 2 of 3



6.     Pursuant to LCvR 7(m), Plaintiff’s counsel was contacted (via email) to obtain his position

       on this motion; Plaintiff does not object to this brief extension of time.

7.     If the Court grants this motion, then the amended briefing schedule would be as follows:

              Defendants’ reply brief shall due on July 31, 2019.

       WHEREFORE, for the foregoing reasons, Defendants respectfully request that the Court

grant this Motion to Amend Briefing Schedule. A proposed Order consistent with this request is

attached herewith.

Dated: July 29, 2019                   Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar No. 472845
                                       United States Attorney

                                       DANIEL F. VANHORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                   By: /s/ April Denise Seabrook
                                      APRIL DENISE SEABROOK, D.C. Bar No. 993730
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      Telephone: 202-252-2525
                                      April.Seabrook@usdoj.gov

                                       COUNSEL FOR DEFENDANTS




                                                 2
          Case 1:18-cv-01556-TSC Document 28 Filed 07/29/19 Page 3 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                    |
BUZZFEED INC.,                      |
                                    |
                Plaintiff,          |
                                    |
           v.                       |             Civil Action No. 18-CV-01556 (TSC)
                                    |
U.S. DEPARTMENT OF JUSTICE, et al., |
                                    |
                Defendants.         |
                                    |

                                          ORDER

       Upon consideration of the Defendants’ Motion to Amend Briefing Schedule and the entire

record herein, it is hereby

       ORDERED that Defendants’ Motion is GRANTED.

       It is FURTHER ORDERED that the remainder of the briefing schedule issued by

Minute Order on May 3, 2019, shall be amended to contain the following due dates:


              Defendants’ combined reply/opposition due July 31, 2019.




       It is SO ORDERED this           day of                        , 2019.




                                           TANYA S. CHUTKAN
                                           UNITED STATES DISTRICT COURT JUDGE
